Citation Nr: 0822996	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  99-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an initial increased rating for 
post-traumatic myositis of the left gastrocnemius muscle, 
involving Muscle Group XI, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Huntington, West 
Virginia.  In that rating action, the RO denied service 
connection for post-traumatic stress disorder (PTSD) and 
granted service connection for post-traumatic myositis of the 
left gastrocnemius muscle, involving Muscle Group XI (0%, 
effective from February 18, 1998).  Approximately one month 
later, the RO in New York, New York notified the veteran of 
the determination.  

Due to a change in the location of the veteran's residence, 
his claims folder was transferred to the jurisdiction of the 
RO in San Juan, the Commonwealth of Puerto Rico.  By a 
September 2002 rating action, the San Juan RO awarded a 
compensable evaluation of 10%, effective from July 5, 2002, 
for the service-connected left lower extremity disability.  

In October 2004, the Board remanded the veteran's claims to 
the RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.  
Following completion of the action requested in the Board's 
remand, the Huntington RO, in August 2006, awarded a 
compensable evaluation of 10%, effective from February 18, 
1998 to July 4, 2002.  As the Huntington RO had, however, 
denied any higher rating and had continued to deny service 
connection for PTSD, the agency returned the veteran's appeal 
to the Board in September 2006 for further appellate review.  


Further review of the claims folder indicates that, in June 
2003, the veteran presented pertinent testimony before an 
Acting Veterans Law Judge (VLJ) at the RO.  In November 2007, 
the Board informed the veteran that the Acting VLJ who had 
conducted that hearing is no longer employed at the Board.  
As the law requires that the VLJ who conducts a hearing 
participate in any decision made on that appeal, the veteran 
in the present case was given the opportunity to present 
testimony before another VLJ.  38 U.S.C.A. § 7107(c) & 
38 C.F.R. § 20.707.  In May 2008, the veteran responded that 
he does not wish to appear at another hearing.  The Board 
will, therefore, proceed to adjudicate the veteran's appeal, 
based upon the current evidence of record.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The puncture wound to the veteran's left calf involving 
Muscle Group XI is manifested by no more than "moderate" 
disability, including normal muscle strength and no 
hospitalizations, infections, or loss of deep fascia, muscle 
substance, or normal firm resistance of muscle.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  

2.  The criteria for a disability rating greater than 10% for 
post-traumatic myositis of the left gastrocnemius muscle, 
involving Muscle Group XI, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.25, 4.40, 4.45, 4.56, 4.73 (Diagnostic Code 5311) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

        A.  Duty To Notify

        1.  Service Connection For PTSD

In the present case, June 2002, November 2004, and January 
2006 letters informed the veteran of the requirements for his 
claim for service connection for PTSD.  These documents also 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The letters 
were issued prior to the RO's initial denial of the veteran's 
PTSD in December 1998.  This timing defect was, however, 
cured by the RO's subsequent readjudication of the service 
connection issue and issuance of a supplemental statement of 
the case, most recently in September 2006.  Pelegrini II.  
See also VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield 
v. Nicholson, 444 F.3d at 1333.  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 488 (2006) (in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability).  In any event, however, as 
will be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
PTSD.  In light of this denial, no rating or effective date 
will be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the PTSD adjudicated 
in this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

        2.  Increased Rating For Left Lower Extremity 
Disability

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the December 1998 grant of service connection for 
post-traumatic myositis of the left gastrocnemius muscle, the 
veteran perfected a timely appeal of the initially assigned 
noncompensable rating for this disorder.  [Although a 10% 
rating has been granted for this disability, the current 
evaluation is not the maximum scheduler evaluation that may 
be assigned to this disorder, and the veteran has not 
withdrawn his appeal of this issue.  See AB v. Brown, 6 Vet. 
App. 35 (1993).]  Clearly, no section 5103(a) notice is 
required for the veteran's increased rating claim.  As 
section 5103(a) no longer applies to this aspect of the 
veteran's appeal, the additional notification provisions for 
increased rating claims recently set forth by the Court are 
not applicable in the present case.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the notices 
of the applicable rating decisions, the statement of the case 
(SOCs), and supplemental statements of the case (SSOCs)] that 
contain notice of VA's rating communication, his appellate 
rights, a summary of relevant evidence, citations to 
applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the service connection and increased rating issues on appeal.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded thorough and pertinent VA 
examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the veteran's service connection 
and increased rating claims is required.  The Board will 
proceed to consider the veteran's claims for service 
connection for PTSD and for an initial disability rating 
greater than 10 percent for his service-connected 
post-traumatic myositis of the left gastrocnemius muscle, 
based on the evidence of record.  

II.  Analysis

        A.  Service Connection For PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

Service medical records are negative for complaints of, 
treatment for, or findings of PTSD.  According to a report of 
a September 1998 VA outpatient treatment session, the veteran 
attended a PTSD support group.  A report of an October 1998 
VA general medical examination includes a notation that the 
veteran was receiving treatment at the VA Hospital in 
Brooklyn, New York for PTSD.  Although the October 1998 
examination did not include a psychiatric evaluation, the 
examiner diagnosed PTSD.  A VA outpatient treatment record 
dated approximately two weeks later in the same month 
indicates that the veteran was receiving treatment for 
"prolong[ed]" PTSD.  Additionally, the veteran was 
described as a "man with PTSD" (in April 1999) and as 
having a history of PTSD (in July 1999).  

Subsequent medical records, however, are completely negative 
for any treatment for PTSD.  In fact, after reviewing the 
claims folder and interviewing the veteran at a July 2006 VA 
PTSD examination, the examiner concluded that there was no 
evidence of a mental disorder at that time.  

The Board has considered the veteran's assertions that he 
sustained a puncture wound to his left leg and that, while 
stationed in Saigon, he witnessed bodies being put into 
plastic bags and a bomb detonating a few blocks from him.  
Significantly, however, a preponderance of the competent 
evidence of record supports the conclusion that the veteran 
does not have PTSD.  Without competent evidence of a current 
diagnosis of PTSD, verification of the veteran's purported 
in-service stressors and consideration of any association 
between those in-service stressors and current 
symptomatology, is not necessary.  38 C.F.R. § 3.304(f) 
(2007).  Indeed, without competent evidence of a currently 
diagnosed disability, service connection for the disorder 
cannot be awarded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  Consequently, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  

        B.  Increased Rating For Left Lower Extremity Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  

If there is a question as to which of two evaluations shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Muscle Group XI involve the posterior and lateral crural 
muscles as well as the muscles of the calf, including the 
triceps surae (gastrocnemius and soleus).  Disability arising 
from injury to this Muscle Group is evaluated in accordance 
with 38 C.F.R. § 4.73, Diagnostic Code 5311 (2007).  Ratings 
of 0, 10, 20, and 30 percent are assigned, respectively, for 
slight, moderate, moderately severe, and severe disability to 
the muscles of this Muscle Group.  

"Slight" muscle disability contemplates a simple wound of 
the muscle without debridement or infection; a service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objectively, there is a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1)(2007).  

"Moderate" muscle disability contemplates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; a service department 
record or other evidence of in-service treatment for the 
wound; and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, there are entrance and (if present) 
exit scars that are small or linear, indicating a short track 
of missile through muscle tissue; and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2)(2007).  

"Moderately severe" muscle disability contemplates a 
through and through or deep penetrating wound by a small high 
velocity missile, or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; a service department record or 
other evidence showing hospitalization for a prolonged period 
for the wound; a record of consistent complaints of cardinal 
signs and symptoms of muscle disability; and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, there are entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(2007).  

"Severe" muscle disability contemplates a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring; a service 
department record or other evidence of showing 
hospitalization for a prolonged period of treatment of the 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of inability to keep up with work requirements.  Objectively, 
there are ragged, depressed, and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinate movements indicate severe impairment of 
function when compared with the uninjured side.  If present, 
the following are also signs of "severe" muscle 
disability:  

	(a)  X-ray evidence of minute, multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.

	(b)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum, or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  

	(c)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  

	(d)  Visible or measurable atrophy.  

	(e)  Adaptive contraction of an opposing group of 
muscles.  

	(f)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.  

	(g)  Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  

38 C.F.R. § 4.56(d)(4)(2007).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability arre loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2007).  

Disabilities of the joints due to shell fragment wounds, 
including disability of the hip and knee, can also be rated 
under 38 C.F.R. § 4.71a (2007).  In this regard, the Board 
notes that VA regulations define disability of the 
musculoskeletal system primarily as "the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance."  38 C.F.R. 
§ 4.40 (2007).  To that end, section 4.40 provides that:  

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.  

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2007).  To that end, 
the regulations provide that, when rating disabilities of the 
joints, injury will be directed to considerations such as:  

	(a)  Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).

	(b)  More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).

	(c)  Weakened movement (due to muscle injury, disease, 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).

	(d)  Excess fatigability.  

	(e)  Incoordination, impaired ability to execute skilled 
movements smoothly.  

	(f)  Pain on movement, swelling, deformity or atrophy of 
disuse.  

38 C.F.R. § 4.45 (2007).  Further, the regulations provide 
that instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
also to be considered.  38 C.F.R. § 4.45(f) (2007).  See also 
38 C.F.R. § 4.59 (2007) (which stipulates that "[t]he intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability"); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (which holds 
that determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups").  

Throughout the current appeal in the present appeal, the 
veteran has consistently complained of constant throbbing 
pain in his left calf which has rendered him unable to walk 
up and down stairs and, thus, unable to work.  Indeed, 
service medical records indicate that the veteran sustained a 
deep puncture wound (from a car antenna) to his left calf in 
June 1971.  X-rays taken of this extremity, however, showed 
well-mineralized bones and no evidence of a fracture or a 
foreign body.  The veteran was given a tetanus injection and 
antibiotics and instructed to stay in his quarters for 
48 hours.  The separation examination conducted approximately 
one-and-a-half months later in August 1971 reflected the 
presence of a small circular scar on the veteran's left calf.  
The examiner concluded that the puncture wound was 
well-healed with no complications or sequelae.  

Further, post-service medical records are devoid of any 
recent outpatient, or inpatient, treatment for his 
service-connected left calf disability.  Significantly, 
although the multiple physical examinations conducted on the 
veteran's left calf during the current appeal have 
demonstrated tenderness to palpation of his calf and mild 
instability of his left lower extremity, these evaluations 
have also shown asymptomatic scars, the ability to walk on 
heels and toes, normal range of motion of the left knee and 
left ankle (with no pain on movement), intact motor function, 
and no muscle atrophy (of the gastrocnemius muscle), muscle 
herniation, loss of ankle plantar flexor function, tissue 
loss, adhesions, tendon damage, bone joint or nerve damage, 
or radiographic pathology.  

The Board acknowledges the veteran's complaints of constant 
throbbing left calf pain (rendering him unable to walk up and 
down stairs and thus unable to continue working as a 
maintenance worker) as well as the physical examination 
findings of tenderness to palpation of his calf and mild 
instability of his left lower extremity.  Significantly, 
however, the veteran was not hospitalized for treatment for 
the puncture wound to his left calf but, rather, was simply 
given antibiotics and instructed to remain in his quarters 
for two days.  He has not incurred an infection as a result 
of this injury.  Multiple examinations completed during the 
current appeal have consistently shown normal muscle strength 
as well as no loss of deep fascia, muscle substance, or 
normal firm resistance of muscle associated with the 
service-connected left calf disability.  

In light of this totality of evidence, the Board finds that 
the veteran's overall disability picture-in terms of the 
type of injury, the history and complaints, and the objective 
findings-supports a finding of no more than "moderate 
disability" of Muscle Group XI.  38 C.F.R. § 4.56(d)(2) & 
(3) (2007).  The preponderance of the evidence is clearly 
against the assignment of a higher scheduler evaluation under 
Diagnostic Code 5311.  

Additionally, the Board has considered whether a higher 
scheduler rating should be assigned for the veteran's 
service-connected left lower extremity disability under the 
diagnostic codes pertaining to impairment of the knee and/or 
ankle joints.  Significantly, however, multiple physical 
examinations have demonstrated no bone joint damage resulting 
from the injury to the veteran's left calf.  Further, 
multiple X-rays taken of the veteran's left tibia and left 
fibula have confirmed no bone or joint abnormality.  Under 
these circumstances (including, for example, negative joint 
pathology), the Board finds no basis upon which to assign a 
higher scheduler rating for the veteran's service-connected 
left lower extremity disability, pursuant to any of the 
diagnostic codes which evaluate impairment resulting from 
disability to the left knee, or left ankle, joints.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

The Board acknowledges the veteran's complaints of throbbing 
pain in his left calf which has rendered him unable to walk 
up and down stairs and which in turn caused him to stop 
working as a maintenance worker.  Significantly, however, the 
multiple physical examinations completed on the veteran's 
left lower extremity during the current appeal have been 
essentially negative, except for some tenderness to palpation 
of the calf and mild instability of the left lower extremity.  
The service-connected post-traumatic myositis of the 
veteran's left gastrocnemius muscle, involving Muscle 
Group XI, has not required any hospitalization, nor in fact 
any recent outpatient medical care.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
the service-connected post-traumatic myositis of his left 
gastrocnemius muscle, involving Muscle Group XI, has resulted 
in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this 
service-connected disability for any time during the current 
appeal.  



ORDER

Service connection for PTSD is denied.  

An initial disability rating greater than 10% for 
post-traumatic myositis of the left gastrocnemius muscle, 
involving Muscle Group XI, is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


